                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

TERRELL LAMAR ROSS                                                                 PLAINTIFF


v.                              Case No. 4:19-cv-00884-LPR


TISHA JOHNSON                                                                    DEFENDANT



                                         JUDGMENT

       Consistent with the Order that was entered on January 21, 2020, it is considered, ordered,

and adjudged that this case is DISMISSED without prejudice.

       IT IS SO ADJUDGED this 21st day of January 2020.



                                                   Lee P. Rudofsky
                                                   UNITED STATES DISTRICT JUDGE
